                 Case 2:20-cr-00092-RAH-JTA Document 1 Filed 02/13/20 Page 1 of 5


AO 91 (Rev. 11/11) Criminal Complaint



                                     UNITED STATES DISTRICT COURT
                                                              foitfr
                                                                  (  1 ,7t: PI 1,
                                                                   e .              t
                                                                            J

                                                 Middle District of Alabama
                                                                                          • 1Q
                  United States of America
                                                             1020)FED 1 3               .i•

                             v.                                    .
    LEOBARDO ABIEL HERNANDEZ IZAGUIRRE                                  • caeN6..}1J;;D:
                                                                                   1-',L A
                                                                                           aci.                         TA

                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                              CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               February 11, 2020              in the county of                 Montgomery          in the
        Middle         District of        Alabama            ,the defendant(s) violated:

            Code Section                                                     Offense Description
21 USC 841(a)(1)                             Violation of Controlled Substances Act




          This criminal complaint is based on these facts:

Please see attached Affidavit which is incorporated by reference herein.




             Continued on the attached sheet.



                                                                                                 Complainant's signature

                                                                                                               12
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                    Judge's signature

City and state:                   Montgomery, Alabama                       JERUSHA T. ADAMS, U.S. MAGISTRATE JUDGE
                                                                                                 Printed name and title
   Case 2:20-cr-00092-RAH-JTA Document 1 Filed 02/13/20 Page 2 of 5




                                      AFFIDAVIT

       I, Cory Kroeger, Special Agent of the United States Department of Justice, Drug

Enforcement Administration(DEA)being duly sworn, depose and state as follows:

       1.      I am a Special Agent with the Drug Enforcement Administration, and have

been since June of 2018. Prior to becoming a Special Agent, I was employed by the

Franklin (TN) Police Department for approximately ten and one half years. I have been

employed in law enforcement for almost twelve years and worked exclusively on narcotics

investigations for approximately four and one half years. I have investigated violations of

federal criminal narcotics laws. As a DEA SA, I have participated in long-term, historical

investigations of drug distribution organizations. I have been involved in the debriefing of

defendants and others who had knowledge of the distribution and transportation of

controlled substances and of the laundering and concealing of proceeds derived from drug

dealing. Further, I have supervised or participated in physical surveillance, electronic

surveillance, undercover transactions, controlled drug purchases, and the execution of

search warrants.

       2.      On February 11, 2020, agents with the DEA Montgomery Resident Office

(MRO) conducted surveillance on a Hispanic male, later identified as Leobardo Abiel

HERNANDEZ IZAGUIRRE, who was staying inside room 318 at the Comfort Inn and

Suites located at 1201 Towneplace Drive, Montgomery, Alabama. Based on previous

intelligence and information provided by agents with the DEA Brownsville Resident

Office, HERNANDEZ IZAGUIRRE was believed to be distributing kilogram quantities

of cocaine in the Middle District of Alabama.




                                             1
   Case 2:20-cr-00092-RAH-JTA Document 1 Filed 02/13/20 Page 3 of 5




       3.      At approximately 1:09 p.m. CST, while HERNANDEZ IZAGUIRRE was

known to be inside room 318, a black male was observed entering HERNANDEZ

IZAGUIRRE's room while carrying a duffel type bag. Shortly after entering

HERNANDEZ IZAGUIRRE's room, the black male was observed exiting HERNANDEZ

IZAGUIRRE's room carrying a cream colored single strap backpack. The black male was

then observed walking out the front of the Comfort Inn and Suites and getting into the

driver's side of a red 1996 Nissan pickup truck bearing Alabama registration TKL136.

       4.      The black male was observed failing to stop at a stop sign as he turned right

onto Carmichael Road from Towneplace Drive. A traffic stop was conducted by

Montgomery Police Department K-9 Officer Jacob Boddie, and the driver was identified

as Kevin Lavell Smith. A plain air sniff was conducted around Smith's vehicle by K-9

"Charter". K-9 "Chartee' gave a positive indication to the odor of narcotics emitting from

Smith's vehicle. A subsequent search of Smith's vehicle resulted in the discovery of

approximately four(4)kilograms of a white powdery substance believed to be cocaine.

       5.       After the discovery of the suspected cocaine, Smith agreed to be

interviewed at the Montgomery Police Department Special Operations Division. After

being read his Miranda rights, Smith agreed to speak without an attorney present. During

his interview with DEA TFO Patricia Hill, Smith stated that he had received the cocaine

from a Hispanic male, known to agents as HERNANDEZ IZAGUIRRE, at the Comfort

Inn within room 318. Smith additionally stated he provided the Hispanic male,

HERNANDEZ IZAGUIRRE,two heat sealed bags containing United States Currency for

the cocaine that he received.




                                            2
  Case 2:20-cr-00092-RAH-JTA Document 1 Filed 02/13/20 Page 4 of 5




       6.      Your Affiant applied for and obtained a federal search warrant for the

Comfort Inn and Suites room 318,from United States Magistrate Judge Jerusha T. Adams
                         ok
                      T
[Case No. 2:20-mj-36-J/A]. The warrant was executed when HERNANDEZ IZAGUIRRE

was observed beginning to exit room 318. HERNANDEZ IZAGUIRRE was in possession

of a black backpack and a roller duffel bag both of which were found to contain an

undetermined amount of rubber banded United States currency (USC). Agents believed

there was approximately $100,000 in USC in the possession of HERNANDEZ

IZAGUIRRE which, based on your affiant's training, knowledge and experience, is

consistent with the cost associated with the sale of four (4) kilograms of cocaine.

HERNANDEZ IZAGUIRRE was also in possession of two (2) cellular telephones one of

which agents had been receiving geo-location data from. HERNANDEZ IZAGUIRRE was

taken into custody for the distribution of cocaine to Smith.

       7.      Agents processed the evidence found during the traffic stop on Smith at the

Montgomery Police Department. There were approximately four(4)kilograms ofcocaine.

       8.      On February 12, 2020, at approximately 1:05 p.m., your affiant and DEA

TFO Jim Ranson travelled to the Montgomery Police Department Special Operations

Division to conduct a presumptive field test on the evidence seized from Smith on February

11, 2020. The presumptive field test indicated a positive result for cocaine.

       9.      Cocaine is a Schedule II controlled substance.

       10.     Montgomery, Alabama is located within the Middle District of Alabama.




                                             3
  Case 2:20-cr-00092-RAH-JTA Document 1 Filed 02/13/20 Page 5 of 5




       11.     Based on the information set forth above, there is probable cause to believe

that, on or about February 11, 2020, in Montgomery, Alabama, Leobardo Abiel

HERNANDEZ IZAGUIRRE did possess cocaine with the intent to distribute, a Schedule

II Controlled Substance, in violation of Title 21, United States Code, Section 841(a)(1).




                                     Special Age Cory Kroeger
                                     Drug Enforcement Administration



SNysirp to and subscribed before me this
ionLay of                     2020.



J RUSHA T. ADAMS
                 T adany3
   ITED STATES MAGISTRATE JUDGE




                                            4
